1
2                                                               2/27/2020
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   RFS INVESTMENTS CO., LLC, a         )   Case No. 2:17-cv-09212 JAK (ASx)
     California Limited Liability Company,
                                         )
12                                       )   JUDGMENT FOR DEFENDANT
                                         )   TRAVELERS PROPERTY
13                     Plaintiff,        )
                                         )   CASUALTY COMPANY OF
14        vs.                            )   AMERICA ON COMPLAINT BY
                                         )   PLAINTIFF RFS INVESTMENTS
15                                       )   CO., LLC
     TRAVELERS PROPERTY                  )
16   CASUALTY COMPANY OF                 )
     AMERICA, a Connecticut corporation; )
17   and DOES 1 to 20, inclusive,        )
                                         )
18                     Defendants.       )
                                         )
19                                       )
20
21
22
23
24
25
26
27
28
                                           1
                                       JUDGMENT
1             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
2             1.   Plaintiff take nothing from Travelers, and that Plaintiff’s action against
3    Travelers is dismissed with prejudice;
4             2.   Travelers shall recover costs from Plaintiff by submitting a post-
5    judgment bill of costs for review following any opposition by Plaintiff.
6             3.   Judgment is entered in favor of Defendant Travelers Property
7    Casualty Company of America and against Plaintiff RFS Investments Co., LLC
8    with respect to each of the causes of action alleged by Plaintiff in the Complaint
9    against Travelers; and
10            4.   This Judgment is without prejudice to Plaintiff bringing viable claims
11   against Travelers that may arise if a structure replacing the destroyed warehouse is
12   built.
13
14
15   Dated: February 27, 2020                 _________________________________
                                              John A. Kronstadt
16
                                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                           JUDGMENT
